Name: Decision of the EEA Joint Committee No 86/98 of 25 September 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: marketing;  technology and technical regulations;  European construction;  European Union law;  means of agricultural production
 Date Published: 1999-07-22

 Avis juridique important|21999D0722(05)Decision of the EEA Joint Committee No 86/98 of 25 September 1998 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 189 , 22/07/1999 P. 0058 - 0059DECISION OF THE EEA JOINT COMMITTEENo 86/98of 25 September 1998amending Annex II (Technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 10/96 of 1 March 1996(1);Whereas Directive 97/63/EC of the European Parliament and of the Council of 24 November 1997 amending Directives 76/116/EEC, 80/876/EEC, 89/284/EEC and 89/530/EEC on the approximation of the laws of the Member States relating to fertilisers(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 1 (Council Directive 76/116/EEC) of Chapter XIV of Annex II to the Agreement: "- 397 L 0063: Directive 97/63/EC of the European Parliament and of the Council of 24 November 1997 (OJ L 335, 6.12.1997, p. 15)."Article 2The following shall be added in point 3 (Council Directive 80/876/EEC) of Chapter XIV of Annex II to the Agreement: " as amended by:- 397 L 0063: Directive 97/63/EC of the European Parliament and of the Council of 24 November 1997 (OJ L 335, 6.12.1997, p. 15)."Article 3The following shall be added in point 5 (Council Directive 89/284/EEC) of Chapter XIV of Annex II to the Agreement: " as amended by:- 397 L 0063: Directive 97/63/EC of the European Parliament and of the Council of 24 November 1997 (OJ L 335, 6.12.1997, p. 15)."Article 4The following shall be added in point 7 (Council Directive 89/530/EEC) of Chapter XIV of Annex II to the Agreement: " as amended by:- 397 L 0063: Directive 97/63/EC of the European Parliament and of the Council of 24 November 1997 (OJ L 335, 6.12.1997, p.15)."Article 5The texts of Directive 97/63/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 6This Decision shall enter into force on 26 September 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 7This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 September 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 124, 23.5.1996, p. 11.(2) OJ L 335, 6.12.1997, p. 15.